Citation Nr: 0101927	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 26, 1998, for 
the award of service connection for post-traumatic stress 
disorder (PTSD) with major depression.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO decision which granted 
service connection for PTSD with major depression effective 
from June 26, 1998.  The veteran appeals to the Board for an 
earlier effective date for the award of service connection 
for PTSD with major depression.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1965 to 
February 1968.

2.  PTSD was added to the VA rating schedule effective in 
April 1980.

3.  The earliest medical reports of psychiatric problems date 
from 1998.

4.  On June 26, 1998, decades after his service discharge, 
the RO received the veteran's original claim of service 
connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 1998, 
for the award of service connection for PTSD with major 
depression have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1965 to 
February 1968.

In August 1973, the veteran filed a claim (VA Form 31-526) of 
service connection for residuals of a gunshot wound and 
partial loss of use of the right hand.  He did not indicate 
on this claim that he had psychiatric problems or that he 
wanted service connection for PTSD.

In 1973, the National Personnel Records Center forwarded to 
the RO the veteran's service medical records. 

In October 1973, the veteran underwent a VA general medical 
examination, at which time his psychiatric/neurological 
system was normal.

VA outpatient medical records dated in 1998 and 1999 show 
treatment for PTSD.  They also show that the veteran did not 
have a prior history of psychiatric treatment.

On June 26, 1998, the RO received a statement from the 
veteran indicating that he wanted service connection for 
PTSD.

In July 1998, the RO received a statement from the veteran's 
wife which indicates that the veteran experienced nightmares 
and other personality changes following his service 
separation.

In 1998, the RO also received a statement from a fellow 
servicemen of the veteran who indicated he had served with 
the veteran in combat situations during the Vietnam War.

In September 1998, the veteran underwent a VA psychiatric 
examination and was diagnosed as having PTSD.

By a December 1998 RO decision, service connection was 
granted for PTSD with major depression and a 50 percent 
rating was assigned, effective from June 26, 1998.

In February 1999, the RO received a statement from the 
veteran's brother indicating that the veteran had experienced 
mood swings following his release from service.  He also 
indicated that he had accompanied the veteran on visits to a 
psychiatrist in Fort Jackson in 1968.

By a June 1999 RO decision, the veteran's rating for PTSD 
with depression was increased from 50 to 70 percent, 
effective from June 26, 1998.

In his September 1999 appeal, the veteran indicated that some 
of his service medical records were missing and that if they 
were located they should show he experienced "medical 
problems" during active duty.  He also related that he had 
seen a psychiatrist during active duty in 1968 and that his 
brother had accompanied him on the visits.  After service, he 
related, he had tried to get help at a VA Medical Center but 
was unsuccessful.  He related he had filed a claim for 
compensation benefits for other claims in 1973.  At this 
time, he indicated, PTSD was not an established condition for 
which benefits could be disbursed.  He said he was first 
informed about PTSD in 1998.  He said there was no way for 
him to have filed his claim earlier.  He said that his award 
of service connection for PTSD should be made effective as of 
the date when PTSD was recognized as a disability for VA 
compensation purposes.

At a March 2000 Board video-conference hearing, the veteran 
related that he had experienced problems during active 
service and sought treatment from a private psychiatrist.  He 
said he saw this private psychiatrist in 1968, in Fort 
Jackson, South Carolina.  He said he could not remember the 
psychiatrist's name.  He also said that he had not been 
provided a diagnosis by the psychiatrist.  After service, he 
said, he sought VA treatment but was refused such.  He said 
he was told that he could not receive VA treatment for non-
service-connected conditions.  He also said he received 
little help from his local representative after his 
discharge. 

II.  Legal Analysis

The file shows that all relevant evidence has been obtained 
with regard to the veteran's claim for an effective date 
prior to June 26, 1998, for the award of service connection 
for PTSD, and there is no further VA duty to assist him with 
the claim.  38 U.S.C.A. § 5107(a).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400 (b)(2).  In the instant case, the veteran first filed 
a claim of service connection for PTSD on June 26, 1998, 
decades after his discharge from service.  Thus, the 
effective date is set in accordance with the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  In the instant case, the later date is the date of 
claim or June 26, 1998.  Although it may be argued that 
entitlement arose earlier than June 26, 1998, the date of the 
receipt of claim would still be the later of the two dates 
and, according to the regulation cited earlier, represents 
the proper effective date for the grant of service 
connection.  Id.

The veteran's various contentions, in support of his claim 
for an earlier effective date, are acknowledged.  He admits 
that he first filed his claim of service connection for PTSD 
in 1998 because that is when he was first informed that he 
was entitled to such.  To the extent that the veteran is 
implying that VA has an obligation to inform him of a 
potential claim, he is incorrect.  VA's General Counsel has 
addressed the question of the scope of any obligation imposed 
on the Secretary of VA under 38 U.S.C.A. § 7722, or any other 
legal authority, to inform individuals concerning benefits to 
which they may be entitled and concluded that the statute 
requires VA to inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware that such individuals are potentially 
entitled to VA benefits.  See generally Hill v. Derwinski, 
2 Vet. App. 451 (1991) (held that VA is under no legal 
obligation to personally notify every potential claimant of 
his or her possible entitlement to survivors' benefits); 
VAOPGCPREC 17-95.  In this case, there is no corroborative 
evidence that VA had knowledge that the veteran suffered from 
any psychiatric problems, prior to the date of his June 1998 
claim; thus, it would not be reasonable to expect VA to 
contact the veteran and inform him of his potential benefits.  
While VA makes every effort to advise veterans of their 
potential eligibility for benefits, the vast array of 
benefits makes it impossible for VA to inform every veteran 
or person of every possible potential benefit for which he 
might be entitled.  Ultimately, it is the responsibility of 
the veteran to familiarize himself with all potential 
benefits and other privileges which he may be entitled to, 
including VA compensation benefits.  See Hill, supra.  

Second, the veteran asserts that his effective date for the 
award of service connection for PTSD should be established as 
of the date PTSD was recognized for VA benefits purposes.  
PTSD was added to the rating schedule, effective in April 
1980.  The addition of PTSD as a diagnostic entity in the 
VA's Schedule for Rating Mental Disorders was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.  However, an effective date prior to the 
date of claim cannot be assigned under § 3.114(a), unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim for administrative determination of 
entitlement.  Id.  In this case, the veteran did not meet all 
of the eligibility criteria for the liberalized benefit 
(service connection for PTSD) on April 11, 1980.  Rather, the 
first medical reports of psychiatric problems date from 1998.  
Accordingly, an earlier effective date based upon the fact 
that PTSD was added to the rating schedule in April 1980 is 
not warranted.

Third, the veteran claims that his service medical records 
are missing from the claims file.  He asserts that if all of 
his service medical records were unearthed they would show 
that he experienced psychiatric problems during active duty.  
He also asserts that he saw a private psychiatrist in 1968 
(during service) and that if related records were found, 
they, too, would show that he had psychiatric problems during 
service.  A review of the claims reveals that the veteran's 
service medical records (which include his enlistment and 
separation examination reports) do not show any complaints or 
a diagnosis of a psychiatric disorder.  Further, there are no 
private medical records on file from 1968 showing that the 
veteran received psychiatric treatment.  Nevertheless, even 
assuming what the veteran says is true, that he had 
psychiatric problems in service, he is still not entitled to 
an earlier effective date as he first filed a claim of 
service connection on June 26, 1998.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400 (b)(2).  Since the veteran first 
filed his claim decades after his service discharge, the 
effective date is set in accordance with his date of his 
claim, which is June 26, 1998.  Id.  

In sum, there are no grounds for affording the veteran an 
effective date prior to June 26, 1998, for the award of 
service connection for PTSD with major depression.


ORDER

Entitlement to an effective date prior to June 26, 1998, for 
the award of service connection for PTSD with major 
depression is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

